There is no evidence that the material on the surface where plaintiff fell was anything other than something nature had caused to be there. There is no evidence regarding who removed the snow, when it was removed, or what the condition of the area was immediately upon its removal. Though there was ample evidence that plaintiff knew of the condition of the area at the time she fell, there is no evidence that *Page 99 
the defendant knew of such condition.
The evidence that the plowed area was, at the time plaintiff fell, more slippery than the unplowed area is, in my opinion, insufficient to establish that the owner negligently plowed. A rule of law which has the effect of encouraging doing nothing in response to snow is, I believe, in furtherance of undesirable public policy.